Citation Nr: 0516038	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to an increased evaluation for the service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
January 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the RO.  

The issue of increased rating higher than 40 percent for the 
service-connected diabetes mellitus is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

VA will undertake to notify if further action is regarded on 
the veteran's part.  

In a statement dated in January 2005, the veteran's 
accredited representative appears to have raised a claim of 
special monthly compensation based on loss of vision.  

The representative also raised claims for increased 
evaluations for the service-connected diabetic retinopathy 
and for his service-connected scars of the thighs, buttocks, 
and left knee, residuals of shell fragment wounds.  

Accordingly, these matters are referred to the RO for 
appropriate action.  




FINDING OF FACT

The service-connected diabetes mellitus is shown to be 
productive of a disability picture that more nearly 
approximate one that requires insulin, restricted diet and 
regulation of activities.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 40 
for the service-connected diabetes mellitus have been met.  
38 U.S.C.A. § 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.119 including Diagnostic Code 7913 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

It appears that the medical evidence on file is sufficient to 
support the award of an increased disability rating of 40 
percent for the service-connected diabetes mellitus.  Thus, 
the Board finds that it may proceed with a decision granting 
such a rating without prejudice to the veteran.  

However, the Board further finds that additional evidentiary 
development is necessary before the issue of an increased 
evaluation in excess of 40 percent for the service-connected 
diabetes mellitus can be adjudicated on the merits.  This 
development will be discussed in greater detail in the REMAND 
portion of this document.  


Analysis

The veteran is seeking a higher disability rating for his 
service-connected diabetes mellitus.  The veteran essentially 
contends that the impairment caused by his diabetes mellitus 
is sufficient to warrant a 40 percent evaluation under the 
criteria of Diagnostic Code (DC) 7913.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected diabetes mellitus is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.119, DC 7913.  Under that code, a 20 percent evaluation is 
assignable where the diabetes requires insulin and a 
restricted diet; or oral hypoglycemic agents and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

The record reflects that, in May 2003, the veteran underwent 
a VA examination in which it was noted that the veteran was 
insulin-dependent and that he was on a restricted ADA 
(American Diabetic Association) diet.  It was also noted that 
he had recently had to stop working as a truck driver due to 
problems caused by his diabetes mellitus.  The Board believes 
that having to avoid occupational activities constitutes a 
regulation of activities, as contemplated by the criteria for 
a 40 percent rating under DC 7913.  

Therefore, in light of the findings noted in the report of 
his May 2003 VA examination, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 40 percent evaluation under the criteria of DC 
7913.  38 C.F.R. § 4.7.  To this extent, the benefit sought 
on appeal is granted.  

The Board has considered whether an evaluation in excess of 
40 percent is warranted.  However, the Board believes that 
additional evidentiary development is necessary before this 
issue can be adjudicated.  



ORDER

An initial rating of 40 percent for the service-connected 
diabetes mellitus is granted, subject to the regulations 
applicable to the payment of monetary awards.  To this 
extent, the benefit sought on appeal is granted.  



REMAND

During the May 2003 VA examination, the examiner noted that 
the veteran had reported being admitted to the VA Medical 
Center (MC) in Huntington for a hypoglycemic reaction in 
January 2003.  

The Board notes that there are treatment records from that 
facility associated with the claims folder for the month of 
January 2003, but that these records do not show that he was 
treated for a hypoglycemic reaction during that period.  They 
do contain findings of hyperglycemia, which may account for 
the veteran's report during his VA examination.  

However, because the veteran's report was made during a May 
2003 VA examination, and the last treatment records 
associated with the claims folder are dated in February 2003, 
the Board believes his subsequent treatment records must be 
obtained in order to clarify whether the veteran's diabetes 
mellitus has ever been manifested by episodes of hypoglycemic 
reactions or ketoacidosis requiring hospitalizations.  

Accordingly, this case is remanded for the following actions:

1.  The RO should also take appropriate 
steps to ask the veteran and his 
representative to provide a list of the 
names and addresses of any additional 
doctors and medical care facilities 
(hospitals, HMOs, etc.) which have 
treated him for the service-connected 
diabetes mellitus.  They should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  Regardless of whether the veteran 
responds to this request, the RO request 
copies of all inpatient and outpatient 
treatment records from the VAMC in 
Huntington since January 2003.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for another VA examination to 
determine the current severity of the 
service- connected diabetes mellitus.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any special diagnostic 
studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected 
diabetes mellitus, to include symptoms 
and resulting complications, should be 
reported in detail.  The examiner should 
specifically comment upon whether the 
veteran has required hospitalization for 
hypoglycemic reactions or ketoacidosis, 
and whether his disability has resulted 
in either progressive loss of weight or 
strength, or other complications.  The 
examiner should also comment upon whether 
maintenance of the veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

4.  Then, the RO should readjudicate the 
issues on appeal. If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and him 
representative should be afforded time to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


